NO. 07-11-0267-CR
                                                              

                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                               AUGUST
4, 2011
                                            ______________________________
 
                                               ROSHELLE
RENE HOUSER a/k/a 
ROSHELL RENEA JONES,
 
                                                                                                                        Appellant
 
                                                                             v.
 
                                                        THE
STATE OF TEXAS, 
 
                                                                                                                        Appellee
_______________________________
 
                           FROM
THE 264th DISTRICT COURT OF BELL COUNTY;
 
                               NO.
66,191; HON. MARTHA J. TRUDO, PRESIDING
                                           _______________________________
                                                                              
                                                   ABATEMENT
AND REMAND
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
Roshelle
Rene Houser a/k/a Roshell Renea
Jones, appellant, appeals her conviction for forgery by passing.  Appellant timely perfected her appeal. The
clerk’s record was filed on June 14, 2011, and no reporter’s record was taken.  Appellant’s brief was due on July 14,
2011.  The brief was not filed by that
date and on July 22, 2011, the court notified counsel that he had until August
1, 2011, to either file appellant’s brief or file an extension motion.  To date, neither a brief nor an extension motion have been received by the court.
Those convicted of criminal acts are
entitled to effective assistance of counsel on appeal.  The failure of counsel to timely prosecute an
appeal falls short of rendering such assistance.  Consequently, we abate the appeal and remand
the cause to the 46th District Court of Bell County (trial court) for further
proceedings.  Upon remand, the trial
court shall immediately cause notice of a hearing to be given and, thereafter,
conduct a hearing to determine 1) whether appellant desires to prosecute this
appeal, 2) whether appellant is indigent and entitled to appointed counsel, and
3) whether appellant’s current attorney was appointed or retained.  The trial court is ordered to execute
pertinent findings of fact on these matters. 
Should it be found that appellant desires to pursue the appeal, is
indigent, and her current legal counsel was appointed, then the trial court is
ordered to remove appellant’s current legal counsel and appoint another to
zealously represent appellant’s interest on appeal.   The name, address, phone number, telefax number, and state bar number of the new attorney
must also be included in the court's findings of fact and conclusions of
law.  Lastly, the trial court shall also
cause to be developed 1) a supplemental clerk's record containing the findings
of fact and conclusions of law and 2) a reporter's record transcribing the
evidence and argument presented at the aforementioned hearing.  The foregoing supplemental clerk's and
reporter’s records must be filed by the trial court with the clerk of this
court on or before September 2, 2011. 
Should additional time be needed to perform these tasks, the trial court
may request same on or before September 2, 2011.
It is so ordered.
                                                                                    Per
Curiam
Do
not publish.